Name: 98/399/EC: Commission Decision of 8 June 1998 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Varese (notified under document number C(1998) 1491) (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European Union law;  management;  regions of EU Member States;  natural environment;  means of agricultural production
 Date Published: 1998-06-20

 Avis juridique important|31998D039998/399/EC: Commission Decision of 8 June 1998 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Varese (notified under document number C(1998) 1491) (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 176 , 20/06/1998 P. 0036 - 0036COMMISSION DECISION of 8 June 1998 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Varese (notified under document number C(1998) 1491) (Only the Italian text is authentic) (Text with EEA relevance) (98/399/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6a(3) thereof,Whereas classical swine fever has occurred in feral pigs in some areas of the province of Varese, Italy;Whereas the Italian authorities have presented a disease eradication plan;Whereas the submitted plan has been examined and found to comply with the provisions of Directive 80/217/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The plan submitted by Italy for the eradication of classical swine fever in feral pigs in the province of Varese is hereby approved.Article 2 Italy shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1.Article 3 This Decision is addressed to the Italian Republic.Done at Brussels, 8 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 21. 2. 1980, p. 11.